DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
 Allowable Subject Matter
Claims 1-3, 6-15, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  The invention as disclosed, specifically in combination with: an encoding band having an encoding scale, wherein the encoding band is a belt that is separate from the contact belt but coupled to an inner surface of the contact belt, is not taught or made obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2020/0062003 ("Levi") discloses a linear rotary encoder system (Figs. 8A-8C), comprising: a pair of wheels (595, Fig. 8A, paragraph [0114]) comprising a first wheel (for example left 595, Figs. 8A-8C) and a second wheel (for example left 595, Figs. 8A-8C) spaced apart from the first wheel (Figs. 8A-8C); a contact belt (590, Figs. 8A-8B) having a first end coupled to the first wheel (left end coupled to left 595, Figs. 8A-8B) and a second end coupled to the second wheel (right end coupled to right 595, Figs. 8A-8B), the contact belt driven to rotate around the pair of wheels by a driving force (Fig. 8C, paragraph [0120] states the one of pulleys 810, or 820, Fig. 8C, may be active pulley, paragraph [0119]) applied to media to move the media (object to be moved, paragraph [0120]) from the first end toward the second end (90 moves from right to left, Fig. 12); an encoding scale (730 or 740, Fig. 8B) coupled to a surface of the contact belt (590, Figs. 8A-8B); and a reader (700, Fig. 8B) positioned to read the encoding scale (730 or 740, Fig. 8B) as the contact belt rotates around the pair of wheels (595, Fig. 8A-8C), the reader generating an output signal (pulse signal, paragraph [0042]) based on reading of the encoding scale (paragraph [0042]).
Levi does not disclose an encoding band having an encoding scale, wherein the encoding band is a belt that is separate from the contact belt but coupled to an inner surface of the contact belt, wherein the encoding scale comprises an inductive element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878